           Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 1 of 12



                          IN UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

DEVON B. HARROD,                            *

                             Plaintiff,     *
       v.
                                            *       Civil No.: 1:18-cv-02542-GLR
MAYOR AND CITY COUNCIL, et al.,
                                            *

                             Defendants. *
*      *       *      *      *     *     *          *      *       *       *      *

    DEFENDANT, DEAN PALMERE’S, ANSWER AND AFFIRMATIVE DEFENSES TO
                           THE COMPLAINT

       Defendant, Dean Palmere (“Defendant” or “Defendant Palmere”), by and through his

undersigned counsel, pursuant to Federal Rule of Civil Procedure 8 and Federal Rule of Civil

Procedure 12, hereby answers the Complaint (ECF No. 1) and files his affirmative defenses, as

follows:

                                      INTRODUCTION

       This introductory paragraph is a statement of the case to which no response is required.

                               JURISDICTION AND VENUE

       1.      Paragraph 1 consists of legal conclusions that Defendant does not have to answer.

To the extent that Defendant is required to answer, Defendant denies the allegations contained in

Paragraph 1.

       2.      Paragraph 2 consists of legal conclusions that Defendant does not have to answer.

To the extent that Defendant is required to answer, Defendant denies the allegations contained in

Paragraph 2.

       3.      Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 3, and the averments are therefore deemed denied.
             Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 2 of 12



         4.       Paragraph 4 does not contain an allegation against the Defendant, therefore no

admission or denial is required be Defendant Palmere.

                                                    PARTIES

         5.       Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of the first sentence of Paragraph 5 that Plaintiff is a resident of the

state of Maryland, and the averments are therefore deemed denied. Defendant admits that

Plaintiff is suing in this matter as the aggrieved party.

         6.       Defendant admits that Evodio C. Hendrix was employed by the Baltimore City

Police Department at the times relevant to the allegations contained in the Complaint. The

remainder of the allegations in Paragraph 6, that Evodio Hendrix was “acting in his official

capacity as a police officer” and “”under the authority and color of law,” are legal conclusions

that Defendant does not have to answer. To the extent that Defendant is required to answer,

Defendant denies those averments contained in Paragraph 6.

         7.       Defendant admits that Wayne Jenkins was employed by the Baltimore City Police

Department, holding the rank of Sergeant at the times relevant to the allegations contained in the

Complaint. The remainder of the allegations in Paragraph 6, that Wayne Jenkins was “acting in

his official capacity as a police officer” and “under the authority and color of law,” are legal

conclusions that Defendant does not have to answer. To the extent that Defendant is required to

answer, Defendant denies those averments contained in Paragraph 7.

         8.       Admit.*

         9.       Admit.


         *
           Paragraph 8 appears to set forth an incomplete allegation. See ECF No. 1, Complaint, Paragraph 8, which
reads in part “and at all times relevant hereto”, without stating a complete allegation. Defendant Palmere only
admits what is expressly stated in the Complaint as drafted, and reserves the right to assert any additional answer to
the extent Paragraph 8 is ever amended by Plaintiff to include a further, allegation against him.

                                                          2
        Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 3 of 12



       10.    Admit.

                           FACTS COMMON TO ALL COUNTS

       11.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 11, and the averments are therefore deemed denied.

       12.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 12, and the averments are therefore deemed denied.

       13.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 13, and the averments are therefore deemed denied.

       14.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 14, and the averments are therefore deemed denied.

       15.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 15, and the averments are therefore deemed denied.

       16.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 16, and the averments are therefore deemed denied.

       17.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 17, and the averments are therefore deemed denied.

       18.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 18, and the averments are therefore deemed denied.

       19.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 19, and the averments are therefore deemed denied.

       20.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 20, and the averments are therefore deemed denied.




                                               3
         Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 4 of 12



       21.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 21, and the averments are therefore deemed denied.

       22.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 22, and the averments are therefore deemed denied.

       23.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 23, and the averments are therefore deemed denied.

       24.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 24, and the averments are therefore deemed denied.

       25.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 25, and the averments are therefore deemed denied.

       26.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 26, and the averments are therefore deemed denied.

       27.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 27, and the averments are therefore deemed denied.

       28.     Admit.

       29.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the averments of Paragraph 29, and the averments are therefore deemed denied.

       30.     Admit.

       31.     Admit.

       32.     The averments of Paragraph 32 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 32 are denied.

       33.     The averments of Paragraph 33 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 33 are denied.



                                                4
         Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 5 of 12



       34.     The averments of Paragraph 34 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 34 are denied

       35.     The averments of Paragraph 35 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 35 are denied.

       36.     The averments of Paragraph 36 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 36 are denied.

       37.     The averments of Paragraph 37 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 37 are denied.

       38.     The averments of Paragraph 38 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 38 are denied.

       39.     The averments of Paragraph 39 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 39 are denied.

       40.     The averments of Paragraph 40 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 40 are denied.

       41.     The averments of Paragraph 41 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 41 are denied.

       42.     The averments of Paragraph 42 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 42 are denied.

       43.     The averments of Paragraph 43 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 43 are denied.

       44.     The averments of Paragraph 44 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 44 are denied.




                                                5
           Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 6 of 12



          45.   The averments of Paragraph 45 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 45 are denied.

          46.   The averments of Paragraph 46 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 46 are denied.

          47.   The averments of Paragraph 47 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 47 are denied.

          48.   The averments of Paragraph 48 consist of legal conclusions to which no answer is

required. To the extent an answer is required, the allegations of Paragraph 48 are denied.

 FACTS RELEVANT TO CLAIMS AGAINST DEPUTY COMMISIONER PALMERE,
                    BALTIMORE CITY, AND BPD


          49.   Deny.

          50.   Deny.

          51.   Paragraph 51 does not include an allegation directly against Defendant Palmere.

To the extent that Paragraph 51 implies any wrongdoing against Defendant Palmere, same is

denied.

          52.   Deny.

          53.   Deny.

          54.   Paragraph 54 incorporates and attaches as an exhibit to the Complaint the

Department of Justice’s (“DOJ”) “Investigation of the Baltimore City Police Department”

published August 10, 2016. See ECF Nos. 1-5.

          55.   Paragraphs 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73,

74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, are direct citations to factual

allegations, ostensible findings and conclusions made by the DOJ in its investigative report. To



                                                   6
         Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 7 of 12



the extent that Plaintiff incorporates and adopts those factual allegations, ostensible findings and

conclusions via Paragraphs 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72,

73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, to impute any liability in this

matter to Defendant Palmere, Defendant Palmere denies all said factual allegations, ostensible

findings and conclusions.

                                              COUNT I

        56.     Paragraph 90 adopts and incorporates all of Plaintiff’s preceding allegations, to

which Defendant adopts and incorporates all of his prior answers as made herein to those

allegations.

        57.     Defendant denies Paragraphs 91, 92, 93, 94, 95.

                                             COUNT II

        58.     Paragraph 96, adopts and incorporates all of Plaintiff’s preceding allegations, to

which Defendant adopts and incorporates all of his prior answers as made herein to those

allegations.

        59.     Defendant denies Paragraphs 97, 98, 99, 100.

                                             COUNT III

        60.     Paragraph 101 adopts and incorporates all of Plaintiff’s preceding allegations, to

which Defendant adopts and incorporates all of his prior answers as made herein to those

allegations.

        61.     Paragraphs 102, 103(subparts a-d), and 104, comprise Plaintiff’s Monell claims

against Defendants Baltimore City Police Department and Mayor and City Council and are not

asserted against Defendant Palmere. Therefore no admission or denial is required by Defendant




                                                   7
         Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 8 of 12



Palmere. To the extent that any allegations in Paragraphs 102, 103 (subparts a-d), and 104 imply

any wrongdoing by Defendant Palmere, Defendant Palmere denies any and all such allegations.

                                           COUNT IV

       62.     Paragraph 105 adopts and incorporates all of Plaintiff’s preceding allegations, to

which Defendant adopts and incorporates all of his prior answers as made herein to those

allegations.

       63.     Paragraphs 106, 107(subparts a-d), and 108 comprise Plaintiff’s Monell claims

against Defendants Baltimore City Police Department and Mayor and City Council and are not

asserted against Defendant Palmere. Therefore no admission or denial is required by Defendant

Palmere. To the extent that any allegations in Paragraphs 106, 107 (subparts a-d), and 108 imply

any wrongdoing by Defendant Palmere, Defendant Palmere denies any and all such allegations.

                                           COUNV V

       64.     Paragraph 109 adopts and incorporates all of Plaintiff’s preceding allegations, to

which Defendant adopts and incorporates all of his prior answers as made herein to those

allegations.

       65.     Paragraphs 110, 111, and 112 are denied.

                             FIRST AFFIRMATIVE DEFENSE

       To the extent that co-Defendants Jenkins and Hendrix violated the Plaintiff’s

constitutional rights, such acts were committed outside the scope of their employment as

members of the BPD, and/or not under the color of law and/or performed with malice or

constituted willful misconduct, for which Defendant Palmere bears no responsibility.




                                                8
         Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 9 of 12



                             SECOND AFFIRMATIVE DEFENSE

        The Plaintiff fails to state a claim upon which relief can be granted.

                               THIRD AFFIRMATIVE DEFENSE

               The Plaintiff’s claims are barred by the doctrine of immunity, including but not

limited to, sovereign immunity, governmental immunity, qualified immunity, Eleventh

Amendment immunity, and public official immunity.

                             FOURTH AFFIRMATIVE DEFENSE

        The Plaintiff’s claims are, in whole or in part, barred by the doctrine of assumption of the

risk.

                               FIFTH AFFIRMATIVE DEFENSE

        The Plaintiff’s claims are, in whole or in part, barred by contributory negligence.

                               SIXTH AFFIRMATIVE DEFENSE

        The Plaintiff’s claims are barred, in whole or in part, by the statute of limitations.

                             SEVENTH AFFIRMATIVE DEFENSE

        The Plaintiff’s claims are, in whole or in part, barred under the doctrine of unclean hands.

                              EIGHTH AFFIRMATIVE DEFENSE

        The Plaintiff’s claims are, in whole or in part, barred under the doctrine of estoppel.

                               NINTH AFFIRMATIVE DEFENSE

        The Plaintiff’s claims are, in whole or in part, barred under the doctrine of in pari delicto.

                              TENTH AFFIRMATIVE DEFENSE

        The Plaintiff’s claims are, in whole or in part, barred under the doctrine of waiver.




                                                  9
        Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 10 of 12



                            ELEVENTH AFFIRMATIVE DEFENSE

        The Plaintiff’s claims are, in whole or in part, barred due to the Plaintiff’s failure to

mitigate any alleged damages.

                                  TWELTH AFFIRMATIVE DEFENSE

        Plaintiff is not entitled to the relief sought against Defendant Palmere because Defendant

Palmere did not act or fail to act as alleged by the Plaintiff.

                              THIRTEENTH AFFIRMATIVE DEFENSE

        To the extent that co-Defendants Jenkins and Hendrix were performing lawful duties as

members of the Baltimore Police Department, the co-Defendants’ actions were privileged and

they are entitled to any claim all common law, statutory, and qualified immunities.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        To the extent Plaintiff suffered any injuries, losses or damages as a result of the incident

alleged in his Complaint, the injuries were proximately caused by Plaintiff’s own illegal conduct

or by the conduct of other persons or parties for whom Defendant Palmere was not and is not

responsible or liable. Defendant Palmere was not the proximate cause of Plaintiff Harrod’s

injury, nor was his injury caused by any act or omission of Defendant Palmere.

                            FIFTEENTH AFFIRMATIVE DEFENSE

        Defendant Palmere reserves the right to assert any other affirmative defenses that may

arise during the course of this litigation.

                            SIXTEENTH AFFIRMATIVE DEFENSE

        Defendant Palmere generally denies any allegations of wrongdoing and asserts further

that he has not violated any of the Plaintiff’s constitutional rights.




                                                  10
          Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 11 of 12




                             SEVENTEETH AFFIRMATIVE DEFENSE

          Any arrest, search, or detention of Plaintiff Harrod was lawful, and any seizures were

lawful.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

          Defendant Palmere did not act with malice and his actions were objectively reasonable.

                           NINETEENTH AFFIRMATIVE DEFENSE

          The Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel, res

judicata and collateral estoppel.

          WHEREFORE, having fully answered the Complaint filed by Plaintiff, Defendant

respectfully requests that the Complaint be dismissed with prejudice, that judgment be entered in

Defendant Palmere’s favor, and the Court declare that the alleged acts and omissions of the three

officers occurred outside of the scope of their employment, along with any such other and further

relief as the Court deems just and proper.

                                        JURY TRIAL DEMAND

The Defendant demands a jury trial.



October 2, 2018                               Respectfully submitted,

                                                     /s/
                                              Andre M. Davis
                                              City Solicitor
                                              Federal Bar No. 362

                                                     /s/
                                              Brent Schubert
                                              Assistant City Solicitor
                                              Federal Bar No. 19593

                                              Baltimore City Department of Law

                                                 11
Case 1:18-cv-02542-GLR Document 17 Filed 10/02/18 Page 12 of 12



                            Office of Legal Affairs
                            City Hall, Room 101
                            100 N. Holliday Street
                            Baltimore, MD 21202
                            443-759-0526 (telephone)
                            410-396-2126 (facsimile)
                            Brent.Schubert@baltimorepolice.org

                            Attorneys for Defendant Palmere




                              12
